In a matrimonial action in which the parties were divorced by judgment entered November 6, 1969, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), entered February 18, 1986, as, limited her award of arrears of child support to $680 and otherwise denied her motion, inter *535alia, for leave to enter a money judgment for arrears of child support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record lacks any evidentiary support for the plaintiff’s contention that she is entitled to arrears of child support in excess of $680. Moreover, the plaintiff failed to demonstrate by evidentiary proof that there had been a change in circumstances justifying a modification of the child support payments previously awarded. Since the parties stipulated to a determination of all the issues presented by the plaintiff’s motion on the papers alone, we reject her belated claim that a hearing should have been granted (see generally, Hallock v State of New York, 64 NY2d 224; Lynch v Lynch, 97 AD2d 814).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.